Citation Nr: 1208956	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  00-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, claimed as traumatic brain injury.

2.  Entitlement to service connection for a headache disability, including migraines.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for scars of the right wrist and thumb.

6.  Entitlement to service connection for a scar of the left forearm.

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for benign prostatic hypertrophy.  

10.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

11.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

12.  Whether new and material evidence has been received to reopen previously denied claims of service connection for a skin disability, claimed to be due to Agent Orange exposure.

13.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

14.  Entitlement to an initial compensable rating for diabetic nephropathy.  

15.  Entitlement to an effective date earlier than September 9, 2008, for the award of service connection for erectile dysfunction.  

16.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The appellant served on active duty from January 1966 to January 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a March 2002 rating decision, the RO granted service connection for diabetes mellitus effective October 29, 1999, and assigned an initial 10 percent disability rating.  Before the matter was certified to the Board, in a November 2002 rating decision, the RO increased the initial rating for diabetes mellitus to 20 percent.  In October 2003 and December 2005, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  

While the matter was in remand status, the appellant continued to pursue numerous additional claims for VA compensation.  In a September 2006 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims of service connection for a skin disability.  

In a February 2008 rating decision, the RO, inter alia, denied service connection for peripheral neuropathy of the upper and lower extremities.  Later that month, the appellant submitted a notice of disagreement with the RO's decision and a Statement of the Case was issued to him in August 2008.  Later that month, the appellant perfected an appeal via his submission of a timely VA Form 9.  Although the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities were not among the issues certified on appeal by the RO, given the procedural history discussed immediately above, the Board finds that they are properly in appellate status.  See 38 C.F.R. § 19.35 (2011) (providing that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).

In a December 2008 rating decision, the RO granted service connection for erectile dysfunction and assigned an initial noncompensable rating, effective September 9, 2008.  The RO also assigned special monthly compensation based on loss of use of a creative organ from September 9, 2008.  Finally, the RO granted service connection for diabetic nephropathy and evaluated the condition as a noncompensable complication of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The appellant appealed, arguing that he was entitled to a higher rating and earlier effective date for the service-connected erectile dysfunction and a higher rating for the service-connected diabetic nephropathy.  

In a January 2010 rating decision, the RO denied service connection for residuals of a head injury, claimed as traumatic brain injury; a left ankle disability; a low back disability; migraine headaches; scars of the right wrist and thumb; a scar of the left forearm; and gout.  

In a May 2011 rating decision, the RO denied service connection for hypertension and benign prostatic hypertrophy.  

As set forth in more detail below, a remand is required with respect to the issues of entitlement to service connection for residuals of a head injury, migraines, a low back disability, gout, hypertension, and benign prostatic hypertrophy, and the issues of entitlement to higher ratings for diabetes mellitus and diabetic nephropathy.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left ankle disability was not present during the appellant's period of active service or manifest to a compensable degree within one year of service separation and the record contains no indication that the currently claimed left ankle disability is causally related to his active service or any incident therein.

2.  Scars of the right wrist and thumb were not present during the appellant's period of active service and the record contains no indication that the currently claimed scars of the right wrist or thumb are causally related to his active service or any incident therein.

3.  A scar of the left forearm was not present during the appellant's period of active service and the record contains no indication that the currently claimed scar of the left forearm is causally related to his active service or any incident therein.

4.  The most probative evidence shows that the appellant does not currently have peripheral neuropathy of the upper or lower extremities.  

5.  In a July 1998 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) affirmed the Board's July 1996 decision denying the appellant's claim of service connection for a skin disability, including as secondary to claimed exposure to Agent Orange.  

6.  In an October 2006 memorandum decision, the Court affirmed the Board's October 2003 decision which determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a skin disability.

7.  Evidence received since the last final decision denying service connection for a skin disability is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for a skin disability.  

8.  The appellant's claim of service connection for erectile dysfunction was received by VA on September 9, 2009.  

9.  Repeated examination has consistently shown that the appellant does not have a deformity of the penis.



CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in service, nor may any such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2011). 

2.  Scars of the right wrist and thumb were not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A scar of the left forearm was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  Peripheral neuropathy of the upper and lower extremities was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  The October 2003 Board decision denying the appellant's application to reopen his previously denied claim of service connection for a skin disorder, and the Court's October 2006 memorandum decision affirming the Board's October 2003 decision, are final.  38 U.S.C.A. §§ 7111, 7291, 7292 (West 2002); 38 C.F.R. § 20.1100 (2011).

6.  New and material evidence has not been received to warrant reopening of the claim of service connection for a skin disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The criteria for an effective date earlier than September 9, 2008, for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

8.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In July 2006, March 2007, January 2008, September 2008, and July 2009 letters issued prior to the initial decisions on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete a claim of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  These letters also complied with the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the July 2006 letter provided to the appellant advised him of the information and evidence necessary to reopen his previously denied claim of service connection for a skin condition, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any deficiency in the notice is not prejudicial.  As set forth in more detail below, the appellant's original claim of service connection for a skin condition was the subject of both a previous Board decision in July 1996 as well as a July 1998 memorandum decision of the Court affirming that decision.  Moreover, the appellant's attempt to reopen that claim was also subject to a prior Board decision in October 2003 and an October 2006 memorandum decision of the Court affirming the Board's decision that new and material evidence had not been received.  Given this procedural history, it is quite clear that the appellant has actual knowledge of the reasons for the prior denial of his claim and evidence necessary to reopen it.  

With respect to the issues of entitlement to an initial compensable rating for erectile dysfunction and an earlier effective date for the award of service connection for erectile dysfunction, the appeal arises from the appellant's disagreement with the initial rating and effective date assigned following the award of service connection.  Once service connection is granted the claim is substantiated, additional notice is generally not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board also notes that neither the appellant nor his representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment records are on file, as are all relevant, available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board notes that in statements made during the course of this appeal, the appellant claims that at sometime in 1969, he sought treatment at a VA medical facility located "off Broadway" in downtown Lubbock, Texas.  He has been vague regarding the nature of the condition for which he claims to have received treatment at that time, but it appears to relate to his claimed headache disability.  

For many reasons, the Board finds that VA has no further duty to obtain these records.  38 C.F.R. § 3.159(c) (2011).  First, the Board finds that these records do not appear to be relevant to any issue adjudicated in this decision.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  

Second, the Board notes that in an October 2006 memorandum decision, the Court held that VA did not have a duty to search for those claimed records because "the appellant's identification of records originating from some time in 1969, from a clinic 'downtown off Broadway' is too vague to identify adequately the records."  See October 2006 memorandum decision at page 3; see also 38 C.F.R. § 3.159(c) (discussing claimant's obligation to provide enough information to identify and locate the records).  

Nonetheless, the record on appeal shows that in July 2005, the RO did contact the Lubbock/Amarillo VA Healthcare System and request a search for all archived VA clinical records pertaining to the appellant spanning the period from January 1, 1969, to December 31, 1971.  In July 2006, however, the VA facility responded that after searching its files and lists, they found no records for the appellant.  Serious questions of the appellant's credibility notwithstanding, based on the unambiguous response from the VAMC, the Board finds that further requests for records of this claimed treatment would be futile.  38 C.F.R. § 3.159(c)(2) (2011); see also Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist.")

The Board also notes that the appellant has reportedly been in receipt of workers' compensation and disability benefits from the Social Security Administration (SSA) since 1996.  These benefits were reportedly awarded as a result of disabilities the appellant sustained as a result of head and back injuries incurred in a 1996 motor vehicle accident.  Records corresponding to these benefits are not currently associated with the claims folder and have been requested in the Remand below.  There is no indication, however, that these records are relevant to any of the claims adjudicated in this decision and the appellant has not contended otherwise.  McGee, 511 F.3d at 1357; Golz, 590 F.3d at 1320-21.  Thus, VA has no duty to obtain these records in connection with the claims adjudicated in this decision.  

The appellant has been afforded VA medical examinations in connection with his claims of service connection for peripheral neuropathy of the upper and lower extremities, as well as his erectile dysfunction claim.  The Board finds that the examinations obtained are adequate.  The examinations were conducted by qualified medical professionals and were predicated on a full reading of all available records as well as an interview and examination of the appellant.  The examiners provided a rationale for the opinions rendered and reference to the pertinent schedular criteria where necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Massey v. Brown, 7 Vet. App. 204 (1994).  Neither the appellant nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to these claims.  38 C.F.R. § 3.159(c)(4).  

With respect to the remaining claims adjudicated in this decision, the Board finds that a VA medical examination is not necessary given the nature of the claims adjudicated in this decision and the outcomes below.  As the claim of service connection for a skin condition has not been reopened, an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011) (providing that the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that "VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented").  With respect to the claims of service connection for a left ankle disability and scars of the right wrist, right thumb, and left forearm, the record contains no credible evidence that the appellant suffered an event, injury or disease in service, or that any current left ankle disability or scars of the right wrist, right thumb, or left forearm, may be associated with service.  38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Under these circumstances, the Board finds that an examination is not necessary.  There is sufficient medical evidence upon which to base a decision in the claim.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 

Background

In pertinent part, the appellant's service treatment records show that in May 1968, he sought treatment, claiming that he had blacked out, gotten sick to his stomach, and vomited, although he was feeling better after he had lain down for about two hours.  On examination, the appellant denied dizziness and stomach cramps and stated that he only had a slight headache.  He had no other pertinent complaints, nor were any other injuries or abnormalities identified.  

In November 1968, the appellant was disqualified from mess duty because of an ulcer on his left thumb.  

In January 1969, the appellant sought treatment, claiming that he had fallen on the gym floor and hurt his right elbow.  He reported tenderness over the olecranon process.  He had no other pertinent complaints, nor were any other injuries or abnormalities identified.  

The remaining service treatment records are entirely negative for pertinent complaints or abnormalities.  

At his January 1969 military discharge medical examination, the appellant's head, upper and lower extremities, spine, and genitourinary, vascular, and endocrine systems were normal.  Neurologic evaluation was also normal.  The appellant's skin was also examined and determined to be normal, but for a birthmark on the right hip.  No other scars, wounds, or lacerations were present.  

The appellant's service personnel records show that his military occupational speciality was electrician.  He was stationed in Vietnam from August 1966 to September 1967 and received the Vietnam Service Medal and a Vietnam Campaign Medal but no awards or decorations indicative of combat service.  

In August 1991, more than two decades after his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for a skin condition which he described as "black spots on body" and which he alleged was due to exposure to Agent Orange.  The appellant's application is silent for mention of any other disability, as is medical evidence assembled in connection with the claim.  

That evidence includes a January 1990 VA Agent Orange examination report which notes that the appellant claimed that he had experienced skin problems in Vietnam which the examiner described as essentially pseudofolliculitis barbae secondary to a requirement for close shaving and mild tinea pedis, but no chloracne or photosensitivity.  The examiner noted that the appellant had also reported that in the past two years, he had developed lesions on both forearms fairly typical of nummular eczema.  The examination report is silent for any complaints or findings of in-service lacerations or orthopedic injuries, or of current scarring or orthopedic disabilities.  The assessment was nummular eczema of both arms, history of tinea pedis, and no overt symptoms referable to Agent Orange exposure.  

The evidence assembled in connection with the appellant's August 1991 claim also includes additional VA clinical records dated from August 1990 to March 1992 showing that the appellant received treatment for multiple conditions, including a skin condition.  The Board notes that these records are entirely negative for other pertinent complaints or abnormalities, including a history of orthopedic injuries or disabilities, neurologic disabilities, or a history of in-service wounds, lacerations, or scars of the right wrist, right thumb or left forearm.

In August 1990, the appellant complained of itchy black spots on his arms and forehead which he indicated had been present for the past several months.  Prurigo nodularis with post-inflammatory hyperpigmentation was observed.  There was no evidence of vascular tumors or primary lesions.  

Subsequent VA clinical records show that in August 1991, shortly after filing his claim of service connection for a skin disability, the appellant sought treatment and claimed that he had had problems with hyperpigmented papules and plaques on his face, arms and trunk for the past twenty years.  Examination revealed hyperpigmented papules on the dorsum of the arms and on the face and acne keloidosis in the central chest.  A biopsy of skin from the left forearm revealed seborrheic keratosis, hyperkeratotic type.  The specimen did not have features suggestive of discoid lupus.  A second analysis of the specimen was performed by the Armed Forces Institute of Pathology, and the diagnosis was benign keratosis with lichenification.  In March 1992, seborrheic keratoses of the face and arms were observed.  

In a July 1996 decision, the Board denied the appellant's claim of service connection for a skin condition, including as secondary to Agent Orange, finding that the record contained no competent evidence of a nexus between any current skin disorder and the appellant's active service or any incident therein, including presumed exposure to Agent Orange, nor was there evidence of a diagnosis of a disease presumptively associated with Agent Orange exposure.  The Board expressly considered the appellant's contentions to the effect that he had experienced skin problems, including a rash, since service but noted that, despite his recent contentions, the service treatment records established that his skin had been clinically evaluated and determined to be normal at service separation.  The Board also noted that there was no clinical evidence of treatment for a skin disorder for many years following his separation from service.  In September 1996, the Board denied the appellant's motion for reconsideration of its decision.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 1998 memorandum decision, the Court denied the appeal, finding no evidence that the appellant had any of the diseases presumed to result from exposure to herbicide agents, nor was there any evidence that his current skin disorder, variously diagnosed as nummular eczema, prurigo nodularis, seborrheic keratosis, and benign keratosis, was causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  

In February 1998, the appellant submitted a claim of service connection for posttraumatic stress disorder (PTSD), alleging stressful Vietnam experiences such as seeing "many soldiers die."  He also claimed to have experienced an incident in which his base at Da Nang was attacked by the Viet Cong.  In connection with his claim, he submitted several statements, some of which included his reports that while running to his foxhole during this Viet Cong attack, he ran into some barbed wire and sustained "pretty bad" cuts on his arms.  He further claimed that after the fight was over, he was treated in sick bay and prescribed medication for his cuts, although "no paper work was done on this."  

Evidence assembled in connection with that claim included additional VA clinical records dated to February 1998.  In pertinent part, these records show continued skin complaints, including lesions on the arms.  Diagnoses included prurigo nodularis, seborrheic keratosis.  Between June and October 1997, the appellant was seen in the diabetes clinic where he was counseled on weight loss, diet, and exercise.  The diagnoses included noninsulin dependent diabetes mellitus and obesity.  The appellant also reported that he had been involved in a serious motor vehicle accident in 1996 in which he had sustained head and back injuries.  It was noted that litigation was pending in reference to the accident, that the appellant was in receipt of workers' compensation for injuries sustained in the accident, and that he had not worked since the accident.  

In a November 1998 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective February 9, 1998.  The Board observes that basis for the award of service connection is unclear, as there is no finding that the appellant served in combat, nor did the RO undertake any efforts to obtain evidence corroborating the appellant's claimed stressors.  Regardless, following a subsequent appeal, the appellant was awarded an initial 50 percent disability rating for PTSD from July 14, 1994, and a 100 percent rating from January 29, 1998.  

In May 1999, the appellant requested reopening of his claim of service connection for a skin disability.  He reported that he had had a wart on his left thumb in service and claimed that his VA dermatologist had indicated that the in-service thumb wart was the same as the current skin eruptions on the rest of his body.  In support of his claim, he submitted a May 1999 letter from his VA dermatologist who indicated that the appellant had reported that he had a wart of his left thumb in Vietnam, that he had been exposed to Agent Orange, and that he had had a pruritic eruption localized on his left thumb and forearms since service.  The VA dermatologist indicated that the appellant had been followed in the dermatology clinic for several years and carried a diagnosis of prurigo nodularis and lichen simplex chronicus.  He noted that a biopsy had revealed seborrheic keratosis.  He indicated, however, that there was no evidence that the appellant's current skin condition was related to a papilloma virus nor did it appear to be warts.  

In support of the appellant's claim, the RO obtained additional VA clinical records, dated to June 1999 showing continued treatment for numerous conditions including prurigo nodularis.  

In an October 1999 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a skin condition, including nummular eczema, prurigo nodularis, and lichen simplex chronicus.  In its decision, the RO determined that the evidence continued to lack any indication that the appellant's current skin disability was related to his active service, including presumed Agent Orange exposure.  In an October 2003 decision, the Board rendered several determinations, including a determination that new and material evidence had not been submitted to reopen the claim of service connection for a skin condition, as the record continued to lack evidence showing that the appellant suffered from a skin disability which was incurred in service, including as a result of exposure to Agent Orange.  The appellant appealed the Board's decision to the Court.  In an October 2006 decision, the Court affirmed the Board's October 2003 decision.  

In October 1999, the appellant submitted a claim of service connection for diabetes mellitus, secondary to exposure to Agent Orange.  In a March 2002 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial 10 percent disability rating, effective October 29, 1999.  

The appellant underwent VA medical examination in September 2003.  The examiner noted that the appellant had been diagnosed as having diabetes mellitus approximately five years prior and the condition had been controlled with a combination of glyburide and metformin.  With respect to complications, the examiner noted that the appellant had no history of heart disease and that there was no objective evidence of peripheral neuropathy.  The diagnosis was diabetes mellitus, type II, uncomplicated.  

In September 2005, the appellant again requested reopening of his claim of service connection for a skin disorder.  

In support of his claim, the RO obtained additional VA clinical records, dated to November 2007.  In pertinent part, these records show that in April 2004, the appellant was referred for treatment of erectile dysfunction.  It was noted that he had no erectile function whatsoever and had failed a trial of Viagra.  On examination, his external genitalia were unremarkable.  The assessment was erectile dysfunction and the appellant was instructed in the use of a Caverject.  In January and August 2006, the appellant sought treatment for prurigo nodules.  The diagnoses were keloids on chest and seborrheic keratoses on forehead.  On follow-up in December 2006, the appellant claimed that he had furuncles which flared up and which had been present since his exposure to Agent Orange.  The diagnoses included furunculosis.  In February 2007, the appellant was treated for keloids, prurigo nodules, and seborrheic keratoses.  

At a VA medical examination in October 2007, the examiner noted that the appellant claimed to have peripheral neuropathy of the upper and lower extremities.  The examiner noted that a complete review of the appellant's medical records, however, as well as a clinical evaluation failed to reveal any symptoms, diagnosis, or treatment for peripheral neuropathy.  He noted that the appellant had been diagnosed as having diabetes mellitus in 1998.  The examiner also noted that the appellant was noncompliant with diet and exercise programs and continued to gain weight.  He noted that the appellant had not worked for 10 to 20 years, but indicated that it was due to a workers compensation injury he sustained.  The diagnosis was no symptoms of peripheral neuropathy.  

At a VA diabetes examination in November 2007, the examiner noted that the appellant had been diagnosed as having diabetes in 1998 and that his current treatment consisted of insulin three times daily.  The examiner indicated that the appellant had no cardiac or visual symptoms related to diabetes, nor did he have diabetic neuropathy or diabetic skin symptoms.  

Additional VA clinical records show that the appellant continued to receive treatment for multiple disabilities, including erectile dysfunction and a skin condition, including folliculitis with keloids.  In May 2008, the appellant's main complaints were symptoms which he claimed were due to Agent Orange exposure, including weakness in the legs, numbness, and other vague symptoms.  The appellant requested a pair of diabetic shoes due to lower extremity sensory neuropathy.  The assessments included neuropathy. 

In July 2008, the appellant underwent VA medical examination in connection with a claim of service connection for kidney condition, claimed as secondary to diabetes mellitus.  During the examination, the appellant's penis, testicles, seminal vesicles, and scrotum were examined and determined to be normal.  The appellant reported a complete lack of ejaculation.  The diagnoses included erectile dysfunction.  

On September 9, 2008, VA received the appellant's claim of service connection for erectile dysfunction which he claimed was due to Agent Orange exposure.  

In October 2008, the appellant underwent VA medical examination in connection with his claim.  The examiner noted that the appellant reported erectile dysfunction which was most likely secondary to diabetic neuropathy.  On examination, the appellant's penis and testicles were again examined and determined to be normal.  The diagnoses included insulin dependent diabetes mellitus, poorly controlled, as well as erectile dysfunction and increasing proteinuria.  

In a December 2008 rating decision, the RO granted service connection for erectile dysfunction and assigned an initial noncompensable rating, effective September 9, 2008.  The RO also awarded special monthly compensation based on loss of use of a creative organ from September 9, 2008.  

The appellant again underwent VA medical examination in February 2009 at which he claimed that he had peripheral neuropathy of the upper and lower extremities.  The examiner noted that the appellant had never exhibited symptoms of peripheral neuropathy of the upper or lower extremities.  Rather, he indicated that the appellant's complaints were vague and mostly about joints and his back.  It was further noted that the appellant had never had confirmation by a physician of a diagnosis of peripheral neuropathy.  Finally, the examiner noted that there were no physical or clinical findings of peripheral neuropathy on examination.  The diagnosis was no clinical findings or diagnosis of peripheral neuropathy.  

In May 2009, the appellant submitted additional claims.  In pertinent part, he claimed that he was entitled to service connection for a left ankle disability because he had fallen on the rifle range during service.  He also claimed that during his tour of duty in Vietnam, an incoming mortar had hit nearby, causing wounds to his left forearm which resulted in a scar.  He also claimed that he had sustained scars on his right wrist and thumb from a barbed wire cut.  

During an October 2009 VA traumatic brain injury examination, the appellant claimed that in 1966, he had been stationed in Da Nang when the enemy bombed the base.  He claimed that a mortar round exploded nearby just as he was coming out of his barracks, blowing him into some barbed wire, and resulting in cuts on his arms.  He made no mention of scars or injuries to his right wrist or right thumb during the examination.  

At a VA medical examination in October 2009, the examiner noted that service treatment records documented a left thumb condition during service.  The appellant claimed that he now had a scar on his left thumb which "comes and goes."  No complaints or findings of scars on the left forearm, right wrist, or right thumb were recorded.  The examiner, however, indicated that there was no left scar present on examination.  

In an October 2010 statement, the appellant indicated that he felt entitled to service connection for a left ankle disability because he had tripped and fallen on a three mile run and twisted his ankle during service.  He further claimed that he had been prescribed pain medication and three days of bed rest following the injury.  

At a VA medical examination in March 2011, the appellant reported stress incontinence as well as erectile dysfunction.  On examination, the appellant's prostate was enlarged.  His penis and testicles were examined and determined to be normal.  

Service connection claims

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

The enumerated diseases which are deemed to be associated with herbicide exposure include acute and subacute peripheral neuropathy.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of date on onset.  Id., Note 2.

The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted, including chronic nervous system disorders like chronic peripheral neuropathy.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ankle disability

The appellant argues that he is entitled to service connection for a left ankle disability because he sustained a left ankle injury during service.  After considering the appellant's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

First, the Board finds that although the appellant is certainly competent to describe an in-service left ankle injury, his statements are wholly lacking in credibility.  In that regard, the appellant's description of his claimed in-service left ankle injury has been inconsistent.  When he submitted his initial claim of service connection for a left ankle disability in May 2009, he claimed that he had injured his left ankle in service when he fell on the rifle range.  More recently, however, the appellant claimed that his left ankle injury had occurred when he twisted it during a three mile run and thereafter required three days of bed rest.  The Board finds that these inconsistencies greatly diminish the appellant's credibility.  See e.g. Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (discussing factors to be considered in weighing credibility, including inconsistent statements, internal inconsistency, facial plausibility, and desire for monetary gain).

Moreover, the Board finds that the contemporaneous evidence of record does not support of the appellant's contentions of an in-service left ankle injury, regardless of which version of events is considered.  As set forth above, the appellant's service treatment records are wholly silent for any indication of a left ankle injury, left ankle symptoms, or left ankle disability.  The appellant's service treatment records also contain no indication that he fell on a rifle range, that he fell on a three mile run, that he twisted his left ankle, or that he was ever put on bed rest for three days.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

In any event, the mere fact that an injury occurred during active service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record contains no indication whatsoever that the appellant has a current left ankle disability as a result of his claimed in-service injury.  Indeed, the record on appeal consists of four volumes containing clinical evidence spanning more than 45 years, yet not one of these records contains any indication of a current left ankle disability nor has the appellant ever alleged left ankle symptomatology since service.  The appellant was asked to submit or identify evidence in support of his claim, including records of treatment for his claimed condition, but he failed to do so.  

In summary, absent credible evidence of an in-service left ankle injury, symptomatology, or disability, or of any indication that any post-service left ankle disability or symptom is causally related to the appellant's active service or any incident therein, service connection is not warranted.  The preponderance of the evidence is against the claim of service connection for a left ankle disability.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars of the right wrist, right thumb, and left forearm

The appellant also seeks service connection for scars of the right wrist, right thumb, and left forearm.  He contends that he sustained wounds and/or lacerations of his right wrist, right thumb, and left forearm in service during a Viet Cong attack and that he developed scars as a result of those in-service injuries.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims. 

As a preliminary matter, the Board finds that the most probative evidence of record establishes that the appellant did not sustain lacerations and/or wounds of his right wrist, right thumb, or left forearm during service.  

First, although the appellant is certainly competent to describe receiving lacerations and/or wounds of his right wrist, right thumb, and left forearm in service, the vague and inconsistent nature of his claimed injuries significantly reduces the credibility of his statements.  For example, in February 1998, in connection with a claim of service connection for PTSD, the appellant claimed to have experienced an incident in which his base at Da Nang was attacked by the Viet Cong.  He claimed that while running to his foxhole, he ran into some barbed wire and sustained "pretty bad" cuts on both of his arms.  He made no reference, however, to injuries to his right wrist or right thumb.  More recently, however, in his May 2009 claim of service connection for scars, the appellant claimed that he had sustained shrapnel wounds to his left forearm in Vietnam from a mortar explosion and that this injury had resulted in a left forearm scar.  The appellant also claimed that he had scars on is right wrist and thumb from barbed wire cuts he sustained fleeing from the attack.  The Board finds that these inconsistencies significantly reduce the credibility of the appellant's statements.  See e.g. Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).  

Here, the Board notes that although the appellant did not have a combat-related MOS nor did he receive any awards or decorations indicative of combat service, it has nonetheless considered the provisions of 38 U.S.C.A. § 1154(b), given that the appellant claims to have sustained his alleged lacerations and/or wounds in a Viet Cong attack or attacks on his base.  Even if the Board were to assume that the appellant was a combat veteran and accept his lay testimony of in-service lacerations and/or wounds (either the version in which he was wounded by a mortar or the version in which he was cut by barbed wire), however, the provisions of section 1154(b) would not result in an award of service connection for scars of the right wrist or thumb or of the left forearm.  

Section 1154(b) only provides a means by which combat veterans may establish the second element of service connection, an in-service event or injury.  It does not eliminate the need for evidence of a current disability or a medical nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Accordingly, even when the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004); see also Boyer v. West, 11 Vet. App. 477, 478-79 (1998) (specifically addressing section 1154(b) and the need for nexus evidence where in-service exposure to acoustic trauma was otherwise established by the record).

In this case, even presuming pursuant to 1154(b) that the appellant sustained lacerations and/or wounds of the right wrist, right thumb, or left forearm, the Board finds that the most probative evidence of record shows that any such wounds or lacerations did not result in scarring.  In that regard, the Board notes that at his January 1969 military discharge medical examination, the appellant's upper extremities and skin were examined and determined to be normal, but for a birthmark on the right hip.  Significantly, no other scars or lacerations were observed.  The Board finds had the appellant exhibited wounds, lacerations, or scars of his right wrist, right thumb, or left forearm, particularly if those had been sustained in combat, these would have been recorded at service separation, given that the examination conducted was thorough enough to include the notation of a birthmark on the hip.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  Under these circumstances, the finds it reasonable to conclude that either the appellant did not sustain lacerations and/or wounds to the right wrist, right thumb, or left forearm, as he now claims, or that any such lacerations and/or wounds had resolved without residual scarring at the time of service separation.  

This conclusion is strengthened by the fact that the post-service record on appeal is entirely negative for clinical notations of scarring of the right wrist, right thumb, or left forearm attributable to the claimed in-service injuries, despite the fact that the appellant has been treated on numerous occasions in connection with multiple skin complaints, yet never once reported scarring of the left forearm, right wrist, or right thumb due to in-service wounds or lacerations, nor was any such scar ever identified.  Indeed, without exception, these multiple medical records describing treatment for skin complaints are entirely silent for any indication of scarring of the right wrist, right thumb, or left forearm attributable to the claimed in-service injuries.  In August 1991, for example, when seeking examination in connection with a claim of service connection for a skin condition, the appellant claimed to have had papules and plaques on his body, including his arms, for the past 20 years.  The appellant, however, made no reference to in-service shell fragment wound or barbed wire lacerations to either arm and no residuals of such an injury or injuries were noted, despite what appears to be an extremely thorough examination of the appellant's skin, including a biopsy of the left forearm.  Subsequent clinical records similarly contain no objective indication that the appellant currently exhibits, or has ever exhibited, scars of his right wrist, right thumb, or left forearm, secondary to in-service lacerations, whether from barbed wire or shell fragments.  Significantly, this is true even though the record contains copious clinical records spanning over 45 years, many of which were specifically completed in connection with examinations of the appellant's skin.  

In summary, the Board finds that the normal findings at the appellant's separation medical examination coupled with the lack of contemporaneous post-service clinical evidence of scarring of the right wrist, right thumb, or left forearm attributable to the claimed in service-injuries is affirmative, highly probative evidence that the appellant did not develop scars of the right wrist, right thumb, or left forearm during service nor does he currently have scars secondary to in-service mortar or barbed wire lacerations or wounds.  Under these circumstances, the preponderance of the evidence is against the claims of service connection for scars of the right wrist, right thumb, and right forearm.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral neuropathy of the upper and lower extremities

The appellant contends that he has peripheral neuropathy of the upper and lower extremities which was incurred in service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims.

Although the appellant claims to experience symptoms such as tingling and muscle weakness in his upper and lower extremities, as set forth in detail above, repeated examination has shown that the appellant does not have peripheral neuropathy.  For example, in a September 2003 VA medical examination report, the examiner indicated that his clinical examination of the appellant revealed no objective evidence of peripheral neuropathy.  

Similarly, at a VA medical examination in October 2007, the examiner noted that although the appellant claimed to have peripheral neuropathy of the upper and lower extremities, a complete review of his medical records as well as a clinical evaluation had failed to reveal any symptoms, diagnosis, or treatment for peripheral neuropathy.  The diagnosis was no symptoms of peripheral neuropathy.  A similar conclusion was reached at a November 2007 VA diabetes examination.  

At VA medical examination in February 2009, the appellant again claimed that he had peripheral neuropathy of the upper and lower extremities.  The examiner, however, noted that the appellant had never exhibited symptoms of peripheral neuropathy of the upper or lower extremities.  Indeed, the examiner expressly considered the appellant's claimed symptoms, but described them as vague and largely pertaining to the joints and back, not indicative of peripheral neuropathy.  It was also noted that despite the appellant's claims, his medical records contained no indication that he had ever had confirmation by a physician of this diagnosis.  Finally, the examiner noted that current examination again revealed that there were no objective physical or clinical findings of neuropathy.  The diagnosis was no clinical findings or diagnosis of peripheral neuropathy.  

The Board finds that these examination reports are persuasive and assigns them great probative weight.  The opinions were rendered by qualified medical professionals who have the expertise to opine on the matter at issue, namely, whether the appellant currently has peripheral neuropathy.  In addition, the examiners directly considered and addressed the appellant's contentions and alleged symptoms, based their opinions on a complete review of the appellant's claims folder, including the most pertinent evidence therein, and provided a rationale for their opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board has considered the fact that VA clinical records contain episodic notations of "neuropathy."  For example, during a clinic visit in May 2008, the appellant claimed to have weakness in the legs, numbness, and other vague symptoms.  He requested a pair of diabetic shoes due to lower extremity sensory neuropathy.  The assessments included neuropathy.  Although the Board has carefully considered these notations, they are judged to be of limited probative value as none contains any indication for the basis of the diagnostic impression, including any indication that they were based on objective physical findings or neurological testing.  See Nieves-Rodriguez, 22 Vet. App. at 304.  For these reasons, the Board finds that these episodic notations of neuropathy are of little probative value in establishing whether the appellant currently has peripheral neuropathy of the upper or lower extremities and certainly do not outweigh the repeated VA medical examinations conducted for the express purpose of determining whether or not a diagnosis of that condition was appropriate.  

In view of the foregoing, the Board finds that the most probative evidence of record establishes that the appellant does not currently have peripheral neuropathy of the upper or lower extremities.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The Board has considered the appellant's contentions to the effect that he currently has peripheral neuropathy but finds that he is not competent to render such a diagnosis, given the complex medical nature of the disability at issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In any event, although the appellant may be competent to described symptoms he claims to experience, the Board finds that the objective conclusions of medical professionals to the effect that the appellant's claimed symptoms are not indicative of peripheral neuropathy are entitled to more far probative weight than the appellant's diagnosis of his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the Board finds that the most probative evidence shows that the appellant does not currently have peripheral neuropathy of the upper or lower extremities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Whether new and material evidence has been received to reopen the previously denied claims of service connection for a skin disability

As discussed in detail above, in a July 1998 memorandum decision, Court affirmed the Board's July 1996 decision denying service connection for a skin disability.  In an October 2006 memorandum decision, the Court affirmed the Board's October 2003 decision determining that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a skin disability.  These decisions are final and not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7111, 7291, 7292 (West 2002); 38 C.F.R. § 20.1100 (2011).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this appeal, the appellant seeks reopening of his claim of service connection for a skin disability.  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the Board's final October 2003 decision, as affirmed by the Court in October 2006.  As discussed in detail above, the additional evidence received includes additional VA clinical records showing continued skin complaints which the appellant continues to allege have been present since service, including lesions on the arms.  Diagnoses continue to include prurigo nodularis and seborrheic keratosis.  After carefully considering the additional evidence, the Board finds that it is not new and material.  

First, the Board finds that the appellant's contentions to the effect that he has skin symptoms since service which he attributes to claimed Agent Orange exposure, do not provide a basis upon which to reopen the claim as they are cumulative of contentions and statements previously considered.  As his recent statements contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).  

With respect to the additional clinical evidence received, the Board also concludes that it does not provide a basis upon which to reopen the claim.  As discussed in detail above, the additional evidence shows that the appellant continues to seek treatment for various skin complaints, including prurigo nodularis and seborrheic keratosis.  This medical evidence received is cumulative of that previously considered.  Moreover, like the medical evidence previously considered, it continues to contain no indication whatsoever that any of the appellant's current skin conditions were present in service or are otherwise causally related to his active service or any incident therein, including claimed Agent Orange exposure.  None of the skin conditions diagnosed in the additional evidence received are among the presumptive diseases associated with Agent Orange exposure and the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  The additional clinical evidence received is similarly silent for any indication that the appellant has a current skin disability which is causally related to or aggravated by any service-connected disability and the appellant has never contended otherwise.  Therefore, the Board concludes that the evidence added to the record since the prior final denial is cumulative and redundant of the evidence of record at the time of the Board's October 2003 rating decision and does not raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a skin condition.  The benefit-of-the-doubt doctrine is not for application where, as here, the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to an effective date earlier than September 9, 2008, for the award of service connection for erectile dysfunction.  

The appellant seeks an effective date earlier than September 9, 2008, for the award of service connection for erectile dysfunction.  As best the Board can discern, the appellant contends that an earlier effective date is warranted as his erectile dysfunction was present before the effective date currently assigned.  

The record on appeal shows that on September 9, 2008, the RO received a statement from the appellant on which he indicated "I am filing a claim for (ED) erectile dysfunction due to diabetes from Agent Orange from Vietnam."  The record on appeal contains no indication that the appellant filed an earlier claim and he has not contended otherwise.  

In support of his claim, the appellant was afforded a VA medical examination in October 2008 at which the examiner concluded that the appellant's erectile dysfunction was most likely secondary to diabetes mellitus.  

In a December 2008 rating decision, the RO granted service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, effective September 9, 2008, the date of receipt of the appellant's claim.  

The appellant appealed the effective date assigned by the RO, apparently arguing that an earlier effective date was warranted as "my VA file will show this started a long time before the date you gave me."  See March 2010 VA Form 9.  

Unless otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

As set forth above, the RO has assigned an effective date of September 9, 2009, corresponding to the date of receipt of the appellant's claim of service connection for erectile dysfunction.  The appellant has pointed to no earlier claim, formal or informal, and a review of the claims file reveals no communication which could be construed as a claim of service connection for erectile dysfunction prior to September 9, 2009.  See 38 C.F.R. § 3.151, 3.155 (2011).  

The Board has considered the appellant's contentions to the effect that his erectile dysfunction was present prior to September 9, 2009.  Indeed, the record on appeal contains VA clinical records showing complaints of erectile dysfunction prior to September 9, 2009.  Although the date of a VA hospitalization or examination may be accepted as an informal claim in some instances, that regulation is manifestly not applicable to original service connection claims, as is the case here.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that medical evidence did not constitute an informal original claim under § 3.155(a) for secondary service connection for a psychiatric condition, because "[t]he mere presence of the medical evidence does not establish an intent on the part of the veteran to seek secondary service connection . . . for the psychiatric condition.").  

Again, the law clearly provides that the effective date of an award of compensation based on an original claim shall not be earlier than the date of receipt of that claim.  In this case, the appellant's claim of service connection for erectile dysfunction was received on September 9, 2009, the effective date currently assigned.  For the reasons discussed above, there is no basis for an effective date earlier than September 9, 2008, for the award of service connection for erectile dysfunction.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

Entitlement to an initial compensable rating for erectile dysfunction

The appellant also seeks a compensable rating for his service-connected erectile dysfunction.  He claims that the current noncompensable rating is insufficient to compensate him for the significant impact his erectile dysfunction has on him and his family.  

Erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate or advantageous to the appellant and he has not contended otherwise.  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated as 20 percent disabling.  Where the criteria for a compensable rating are not met, a zero percent rating shall be assigned.  38 C.F.R. § 4.31 (2011).

In this case, as discussed in detail above, although the appellant reports complete loss of erectile power, repeated medical examinations conducted over the course of the appeal have consistently shown that he does not exhibit deformity of the penis.  Under these circumstances, the requirements for an initial compensable rating for erectile dysfunction are neither met or nor nearly approximated.  

The Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no objective evidence of record demonstrating that the appellant's service-connected erectile dysfunction markedly interferes with his employment nor does the evidence show that he has been frequently hospitalized due to this disability.  He has not contended otherwise.  Consequently, the Board finds that no further action on this matter is warranted.

In reaching its decision, the Board has considered the appellant's contentions to the effect that he should be awarded greater compensation given the impact his erectile dysfunction has on his life and that of his family.  In that regard, the appellant has been awarded special monthly compensation based on loss of use of a creative organ in recognition of the disability caused by his service-connected erectile dysfunction.  The record shows that he has also been in receipt of a 100 percent schedular rating for his service-connected disabilities since January 1998.  

In summary, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for erectile dysfunction and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for scars of the right wrist and thumb is denied.

Entitlement to service connection for a scar of the left forearm is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.  

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.  

New and material evidence having not been received, the application to reopen previously denied claims of service connection for a skin disability, including nummular eczema of the arms and chloracne, is denied.

An effective date earlier than September 9, 2008, for the award of service connection for erectile dysfunction is denied.  

Entitlement to an initial compensable rating for erectile dysfunction is denied.


REMAND

Low back disability

With respect to the issue of entitlement to service connection for a low back disability, the appellant's contentions are unclear.  

A review of the record shows that his service treatment records are entirely negative for any indication of an in-service low back injury or disability.  In fact, at his January 1969 military discharge medical examination, the appellant's spine was examined and determined to be normal.  The post-service record on appeal is similarly entirely negative for any indication of a low back disability until May 1996, more than 27 years after service separation, when the appellant reported in clinical settings that he had sustained head and back injuries in a motor vehicle accident which had left him unable to work.  He made no reference to any in-service back injury.  The appellant reported that he had been in receipt of workers' compensation and disability benefits since the motor vehicle accident.  The Board also notes that the record on appeal is entirely negative for any indication that the appellant's current low back disability is causally related to his active service or any incident therein, nor has the appellant ever claimed to have experienced continuous low back symptomatology since service.  

Despite this evidence, in May 2009, the appellant submitted a claim of service connection for multiple disabilities, including a low back disability which he alleged had been incurred in service after he sustained a low back injury in a fall on the rifle range.  In his claim, he made no reference to the 1996 motor vehicle accident nor did reveal that he had been in receipt of disability benefits or workers compensation for a low back disability stemming from that accident since 1996.  

In a January 2010 rating decision, the RO denied the claim, finding that the evidence showed that the appellant's current low back disability was due to the 1996 motor vehicle accident and not to his military service.  

In April 2010, the appellant disagreed with the RO's determination and a Statement of the Case addressing multiple issues, including entitlement to service connection for a low back disability, was provided to the appellant in September 2010.  In October 2010, the appellant responded by submitting a VA Form 9 on which he checked a box indicating that he wished to appeal all the issues listed on the Statement of the Case.  In a lengthy statement attached to the VA Form 9, however, the appellant indicated, "I was not making a claim for my lower back injury" but provided no further detail.  In August 2011, the appellant's representative submitted written arguments in support of the appellant's appeal, including the issue of entitlement to service connection for a low back disability.  

Based on the foregoing, the Board finds that it is unclear whether the appellant wishes to continue his appeal with respect to the issue of entitlement to service connection for a low back disability.  The Board advises the appellant that if he wishes to withdraw his appeal of this issue, he must so advise the RO in writing.  Absent clarification from the appellant, the Board is compelled to proceed with adjudication of the appeal in light of the ambiguity created by the appellant on his VA Form 9.  Evans v. Shinseki, 25 Vet. App. 7 (2011) (holding that in the absence of a clear waiver, the Board must presume that a claimant intends to appeal all issues listed in the Statement of the Case where he or she checks box 9A on a VA Form 9).  

Traumatic brain injury and migraines

As described above, the appellant's service treatment records are also wholly negative for any indication of an in-service head injury.  Moreover, the post-service record on appeal is entirely silent for any indication of a head injury until 1996, when the appellant reportedly sustained a significant post-service head injury with headaches for which he received workers compensation and disability benefits from the Social Security Administration (SSA).  The Board observes that the record on appeal is conspicuously silent for any indication or report of an in-service head injury until 2009, when the appellant submitted his claim for VA compensation for a head injury.  

Given the basis for the appellant's claims of service connection for a traumatic brain injury and migraines, the Board finds that records corresponding to the appellant's receipt of workers compensation and SSA disability benefits are relevant and must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board advises the appellant that he is obligated to cooperate fully with VA's efforts to obtain such relevant records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.

Gout

The appellant has also submitted a claim of service connection for gout.  Neither he nor his representative has submitted any specific contentions and the basis for his claim is unclear.  

As a preliminary matter, the Board notes that the record on appeal appears to be incomplete.  In the January 2010 rating decision and the September 2010 Statement of the Case, the RO referred to treatment records from the Amarillo VA Healthcare system dated from March 1994 to January 2010, which include records showing treatment for gout in 2003 as well as a flare-up of gout in June 2009.  It does not appear that those records have been associated with the claims folder, nor are they included in the appellant's Virtual VA paperless file.  Given their relevance, they must be obtained.  38 C.F.R. § 3.149(c)(2) (2011).  

In addition, the etiology of the appellant's claimed gout is unclear and he has not yet been afforded a VA medical examination in connection with the claim.  Given the evidence of record, an examination is necessary.  38 C.F.R. § 3.149(c)(4) (2011).  

Hypertension and benign prostatic hypertrophy

The appellant also seeks service connection for hypertension and benign prostatic hypertrophy.  He contends that these conditions are due to Agent Orange exposure in Vietnam.  The appellant concedes that neither condition is among the diseases which are deemed to be associated with herbicide exposure, see 38 C.F.R. § 3.309(e), but indicates that he wishes to continue his appeal "due to the VA may reonize [sic] these conditions related to A/O in the future."  

Although there is no evidence of records supporting the appellant's theory of entitlement, the Federal Circuit has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Apparently on this basis, in March 2011, the appellant was afforded a VA medical examination in connection with his claims.  After examining the appellant and reviewing his claims folder, the examiner diagnosed the appellant as having benign prostatic hypertrophy and hypertension.  The examiner concluded that it was less likely than not (less than a 50/50 probability) that the appellant's benign prostatic hypertrophy and hypertension were caused by or the result of his service-connected diabetes mellitus.

The examiner, however, did not provide a rationale for his conclusions nor did he address the issue of aggravation.  Under these circumstances, the probative value of the opinion is limited.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Thus, another opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with diabetic nephropathy.  

The appellant also seeks an initial rating in excess of 20 percent for diabetes mellitus with diabetic nephropathy.  

Again, the record on appeal appears to be incomplete.  In the May 2011 Supplemental Statement of the Case, the RO referred to treatment records from the Amarillo VA Healthcare system dated to January 2010, which include records showing treatment for diabetes mellitus.  It does not appear that those records have been associated with the claims folder, nor are they included in the appellant's Virtual VA paperless file.  Given their relevance, they must be obtained.  38 C.F.R. § 3.149(c)(2) (2011).  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant for the purpose of clarifying whether he wishes to continue his appeal with respect to the issue of entitlement to service connection for a low back disability.  

2.  After obtaining the necessary information and authorization from the appellant, the RO should contact the appropriate Workers' Compensation Board, or other appropriate repository of records, and request records corresponding to the appellant's claims for compensation for industrial injuries sustained in May 1996.  

3.  The RO should contact SSA and request records corresponding to the appellant's award of disability benefits, reportedly effective in May 1996, including any medical records used in reaching the disability determination.  

4.  The RO should review the record and ensure that copies of complete treatment records from the Amarillo VA Healthcare system from the period from March 1994 to the present are associated with the record on appeal, specifically including records showing treatment for gout in 2003 and 2009.  

5.  The RO should contact the examiner who conducted the March 2011 examination, if available, and request that he provide an addendum to his examination report indicating whether it is at least as likely as not that the appellant's hypertension or benign hypertrophy is aggravated by any service-connected disability, including diabetes mellitus.  A complete rationale must be provided.

6.  If the examiner who conducted the March 2011 VA medical examination is no longer available, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of his claimed hypertension and benign prostatic hypertrophy.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current hypertension or benign hypertrophy identified on examination is causally related to the appellant's active service or any incident therein, or is causally related to or aggravated by any service-connected disability, including diabetes mellitus or diabetic nephropathy.  

7.  The appellant should be afforded a VA medical examination to determine the nature and etiology of his claimed gout.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current gout identified on examination is causally related to the appellant's active service or any incident therein, or is causally related to or aggravated by any service-connected disability, including diabetes mellitus.  

8.  After conducting any additional development deemed necessary, the RO readjudicate the claims.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


